Citation Nr: 0205718	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  96-23 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
patellofemoral arthritis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from March 1991 to November 
1994.  

This appeal comes to the Board of Veteran's Appeals (Board) 
from a rating decision in January 1995 of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Boston, 
Massachusetts, which granted service connection for bilateral 
patellofemoral arthritis and assigned an evaluation of 10 
percent therefor on the basis of x-ray evidence of arthritis 
with involvement of two or more major joint groups.   

The veteran testified at a personal hearing on his appeal 
before the undersigned Board member at the RO on October 23, 
1997.  A transcript of that hearing is of record.  

Subsequent to the RO's rating decision, the U.S. Court of 
Appeals for Veterans Claims (Court) addressed the issue of 
"staged" ratings in Fenderson v. West, 12 Vet. App. 119 
(1999), and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case with regard to 
the issue on appeal-- and a claim for an increased rating of 
a service connected disability.  Accordingly, the issue for 
appellate consideration is reflected on the first page of 
this decision is in accordance with Fenderson.  

The case was remanded by the Board in March 1998 for 
additional development.  The RO has continued to deny the 
benefit sought on appeal and the case has been returned to 
the Board for completion of appellate consideration.


FINDING OF FACT

Arthritis of the knees is manifested by findings of swelling 
and satisfactory evidence of painful motion; motion of the 
knees is full and there is no evidence of instability or 
subluxation.  


CONCLUSIONS OF LAW

1.  A rating of 10 percent is warranted for patellofemoral 
arthritis of the left knee according to applicable schedular 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003 (2001).  

2.  A rating of 10 percent is warranted for patellofemoral 
arthritis of the right knee according to applicable schedular 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records show, in November 1992, that the 
veteran developed left knee pain after ramming his knee into 
a metal rod.  Constant pain around the patella was described.  
The knee had a giving way feeling.  The physical examination 
showed minimal swelling over the patella, which was very 
tender to palpation.  There was full range of motion with a 
slight limp.  An X-ray examination of the left knee revealed 
slight soft tissue swelling anteriorly, just inferior to the 
patella, with bony structures of usual appearance and no 
evidence of fracture.  The impression was soft tissue injury, 
negative for fracture.  Left knee contusion (patella) was 
assessed.  In November 1993, the veteran was seen for 
complaints of right knee pain over 6 months that was worse 
with going up and down ladders/stairs, body-building and 
lifting.  The hamstrings muscles were tender at the medial 
and lateral insertions.  Gait and knee examinations were 
termed normal.  In May 1994, he was evaluated for bilateral 
knee pain on lifting and walking up stairs.  It was noted 
that anterior knee pain, right more than left, started with 
deep squats weight lifting.  He had increased pain with 
stairs, climbing ladders, and prolonged sitting.  X-ray 
examination of the right knee revealed visualized soft 
tissues and bony structures to be of usual appearance and 
there was no evidence of fractures or other defect.  The 
joint structures were intact.  The impression was normal 
examination.  Patellofemoral pain syndrome was assessed.  

On a VA examination in January 1995, it was noted that the 
veteran was working as a warehouseman and had lost no time 
from work.  He complained of right greater than left knee 
pain, soreness of the knees after prolonged activity, such as 
walking, ladder climbing, and with deep knee bends, cracking 
with full range of motion of the knees, significant 
discomfort if he stood for a long time on his feet or climbed 
stairs, with no history of locking or giving way except for 
one occasion when he believed that his right knee locked.  He 
stated that knee discomfort prevented him from being able to 
work in the fields of his experience.  The physical 
examination showed that he right knee range of motion was 
full with extension to 0 degrees, and flexion to "240" 
degrees.  There was no tenderness to palpation or range of 
motion except for mild retropatellar and inferopatellar 
discomfort on full flexion to 140 degrees.  There was mild 
soft tissue swelling of the inferior aspect of the right 
patella without effusion.  The apprehension test was positive 
in the right knee.  There was full range of motion without 
any crepitation, effusion or tenderness of the left knee.  
Apprehension test was negative in the left knee.  X-ray 
examination of the knees was obtained.  The diagnosis was 
patellofemoral arthritis involving both knees, right more 
than left, symptomatic.  

During the October 1997 hearing, the veteran testified that 
his knee pain had worsened to the point where he suffered 
from severe bilateral knee pain daily just from slight 
walking and going up one flight of stairs.  He awakened in 
the morning with stiffness of the knees.  He had been taking 
medication to relieve knee pain at night so that he could 
sleep over the previous 7-8 months.  About a year previously 
he reportedly had to give up his job because being on his 
feet all day, as required, 
had caused severe knee discomfort.  Because of his knee 
disability he could not use the technical training that he 
received during active service, which he described as pretty 
extensive in some parts.  Over the previous few years, he 
testified that 
bilateral knee pain had become worse and more frequent and no 
longer came and went as it had.  The job he had left in May 
1996 due to knee disability had been as an assistant foreman 
in a warehouse which entailed stocking merchandise on 
shelves, using a ladder or moveable steps.  He had had 
increasing pain and stiffness of the knees from using the 
ladder and the steps.  His current job was driving a truck.  
After driving for as long as an hour and a half, he 
experienced knee stiffness when he tried to stand up, along 
with giving way of the knee and losing his balance.  His main 
knee problems were pain and occasional giving out.  The pain 
developed on the sides of the knees and equally for both 
knees.  The pain reached the point where he had to limp.  He 
also had developed slight swelling of the knees on occasion 
for the previous year.  The swelling would subside if he took 
off work and rested.  He did not participate in any 
recreational activity like running or jogging.  He testified 
that he had tried jogging but this caused such knee pain that 
he had had to stop to keep from making his knees worse.  His 
right knee had given out, but not the left knee.  He 
testified that bilateral knee pain had increased since the VA 
examination in January 1995.  He also felt that he had 
increased muscle weakness and fatigue affecting knee 
function.  He described decreased muscle mass over the 
previous two years due to restrictions on his activities and 
exercise from his bilateral knee disability.  

The veteran was seen by L. Blinder, M.D., in January 1998 
after a fall at work.  He presented with knee pain.  The left 
knee was tender over the medial aspect with decreased range 
of motion.  Left knee sprain was diagnosed.  

The VA arranged for an examination of the veteran in May 
1999.  History was recorded that he had worked in 
construction for about 4 months following active service and 
then in shipping and receiving.  He had to quit that job 
because it required a lot of standing and walking.  He was 
working as a driver for a news agency.  He stated that 
prolonged driving made his knees stiff but he did not 
experience knee pain while he was working.  Prolonged walking 
or climbing 2-3 flights of stairs caused a lot of knee pain 
and discomfort.  He also experienced a locking sensation and 
a feeling that the knees would give out.  He avoided 
activities such as running, walking and bicycling.  He 
stopped going to the gym.  He mowed the lawn and did 
necessary repairs around the house and this kind of activity 
caused a flair-up 1-3 times a month.  He had to use ice and 
to wear a knee brace to relieve the pain.  The physical 
examination noted that he wore a knee brace off and on.  Gait 
was normal.  The feet did not show any sign of abnormal 
weight bearing.  He possibly had limited function of standing 
and walking.  The knees revealed no sign of acute 
inflammation.  There was mild swelling over the inferior pole 
of the patella, left more than right.  There was mild 
tenderness over the lateral and medial border of the patella 
of the left knee.  The range of motion of both knees was 
termed within normal limits.  Flexion reportedly was at 
"40" degrees and extension was to 0 degrees with some 
retropatellar discomfort on flexion.  Drawer test and 
McMurray's tests were negative.  X-ray examinations of the 
knees were normal.  

The diagnosis was bilateral patellofemoral arthritis.  The 
effect on his usual occupation was reported as stiffness 
after prolonged driving.  The effect on his daily activity 
was reported as pain after prolonged standing, walking and, 
especially, climbing stairs.  He had given up all kinds of 
sports involving running, walking and bicycling.  He 
reportedly had signs of symptomatic patellofemoral arthritis.  
He had pain in the knees after prolonged standing, walking, 
and, especially, climbing stairs.  He reported flare-ups 1-2 
times a month that required rest, ice, and a brace.  The 
objective findings included swelling of the inferior pole of 
the patella, bilaterally, and mild retropatellar pain on 
flexion.  The knee conditions precluded him from working in 
his profession as a structural specialist.  It also affected 
his employment as a driver since he experienced stiffness in 
the knees after prolonged sitting.  

In general, disability evaluations are assigned by applying a 
schedule of ratings 
which represent, as far as can practicably be determined, the 
average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 and 
4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking 
work.  Not all disabilities will show all the findings 
specified in the rating criteria, but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  Furthermore, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  Additionally, it is the 
intent of the rating schedule to recognize actually painful 
joints due to healed injury as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Arthritis, established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent  is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is for 
application when there is x-ray involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
evaluation is in order with x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  Diagnostic 
Code 5003.

A 10 percent rating is warranted for limitation of flexion of 
a knee to 45 degrees or limitation of extension to 10 
degrees.  A 20 percent rating is warranted if the evidence 
shows limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  A 30 percent rating is warranted 
for limitation of flexion to 15 degrees or limitation of 
extension to 20 degrees.  A 40 percent rating is warranted 
for limitation of extension to 30 degrees.  A 50 percent 
rating is warranted for limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Full range of motion of the knee is from 0 degrees to 140 
degrees in flexion and extension.  38 C.F.R. § 4.71, Plate 
II.

Additional schedular criteria provide that other knee 
impairment manifested by slight recurrent subluxation or 
lateral instability warrants a 10 percent rating.  A 20 
percent rating requires moderate recurrent subluxation or 
lateral instability.  A 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

First, with regard to subluxation or lateral instability, 
examinations have provided no objective evidence of such 
findings; thus, Diagnostic Code 5257 would not provide a 
basis for a compensable rating.  As for limitation of motion, 
examinations again have not shown any significant restriction 
either in extension or flexion.  Certainly, any motion 
restriction present falls far short of what would be required 
for a 10 percent rating under Diagnostic Codes 5260, 5261 
even when functional impairment as required by DeLuca is 
factored in.  Nonetheless, the evidence does provide a basis 
for a higher rating.  While there have not been any objective 
demonstration of incapacitating episodes as to warrant a 20 
percent rating under Code 5003, the veteran does have some 
functional impairment with objective evidence of painful 
motion.  With satisfactory evidence of painful motion, as 
contemplated by Diagnostic Code 5003, a 10 percent rating is 
for application for each knee.  The evidence confirms that 
the veteran was suffering from bilateral knee symptoms of 
pain and soreness from prolonged activity, such as walking, 
ladder climbing, and with deep knee bends, cracking with full 
range of motion, and significant discomfort if he stood for a 
long time or climbed stairs.  While the physical findings 
showed only right knee discomfort on full flexion, mild soft 
tissue swelling, and a positive apprehension test, the 
examiner diagnosed that both knees were symptomatic, with the 
right knee more so.  

The veteran's testimony at the October 1997 hearing as to 
bilateral knee dysfunction was confirmed by the May 1999 
rating examination, but not to an extent compatible with a 
greater than 10 percent disability evaluation for each knee.  
In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board also has considered whether the veteran is entitled 
to "staged" ratings for his knee disablement, as prescribed 
by in Fenderson.  The evidence however has shows that the 
knee disability has been relatively stable over the years and 
at no point was it shown that an evaluation in excess of 10 
percent for either knee would be warranted.  Thus, staged 
ratings are not for application.  

The Board notes that there is nothing in the record to 
suggest that an extraschedular evaluation might possibly be 
in order under 38 C.F.R. § 3.321.  To warrant extraschedular 
evaluation, the evidence must show that application of the 
rating schedule is impracticable.  Id.  Here, there is no 
evidence of frequent hospitalization.  In addition, the 
veteran has not indicated that he missed work due to his 
service-connected knee disabilities, and he has submitted no 
medical evidence supporting a marked interference with 
employment beyond that contemplated by 
the ratings assigned.  Therefore, the Board concludes that 
the preponderance of the evidence is against a disability 
rating higher than 10 percent for each knee disability.  38 
U.S.C.A. § 5107(b).

The veteran has contended that the severity of his service-
connected knee disability, bilaterally, is greater than that 
which was assigned.  In such cases, the VA has a duty to 
assist the veteran in developing facts which are pertinent to 
those claims.  See generally Veterans Claims Assistance Act 
of 2000, with implementing regulations, 38 U.S.C.A. §§ 5103A, 
5107 (West Supp.2001); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2001).  

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issues 
on appeal has been identified and obtained.  The Board also 
finds that the veteran has been properly notified on multiple 
occasions of the evidence necessary to complete his 
application for a claim for an increased rating for his 
bilateral knee disability.  The evidence of record includes 
the veteran's service medical records, records of treatment 
following service, statements from the veteran's treating 
physicians, reports of VA rating examinations, and personal 
statements made by the veteran in support of his claim.  In 
addition, the RO has sent numerous letters to the veteran 
advising him of the type of evidence required to complete his 
claim for an increased rating, and the veteran has responded 
by identifying all health care providers who have rendered 
treatment pertaining to his service-connected disability.  
Moreover, the veteran appeared before the undersigned Board 
member at the RO and presented sworn testimony in support of 
his claim, which has been duly considered in this decision.  
The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding additional 
development of evidence is required.  See generally VCAA 
2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  


ORDER

A rating of 10 percent is granted for each knee.  To the 
extent indicated, the appeal is allowed subject to the 
governing regulations applicable to the payment of monetary 
benefits.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

